                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION

TAMMIE HILL, ET AL.,                              )
                                                  )
        Plaintiffs,                               )
                                                  )        NO. 3:17-cv-00678
v.                                                )
                                                  )        JUDGE CAMPBELL
WINNEBAGO INDUSTRIES, INC.,                       )        MAGISTRATE JUDGE
                                                  )        HOLMES
        Defendant.                                )

                                       MEMORANDUM

       Pending before the Court is Defendant’s Motion for Summary Judgment. (Doc. No. 25).

Plaintiffs filed a Response in Opposition (Doc. No. 35), Defendant filed a Reply (Doc. No. 38),

and Plaintiffs filed a Surreply. (Doc. No. 43). For the reasons discussed below, Defendant’s Motion

for Summary Judgment is GRANTED in part and DENIED in part.

                              I.     FACTUAL BACKGROUND

       Plaintiffs filed this action against Defendant alleging “breach of express and/or implied

warranties and/or contract” and violation of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301,

et seq. (Doc. No. 1). On February 5, 2016, Plaintiffs purchased a 2016 Winnebago Sunstar LC 30T

recreational vehicle (the “RV”) manufactured by Defendant from Camping World, a dealership

and authorized Winnebago repair facility. (Doc. No. 36). As part of the purchase, the RV came

with a one year new vehicle limited warranty from Winnebago. (Id.). Under the “Basic Coverage”

provision of the limited warranty, Defendant promised to repair or replace, “at no cost to the owner

for parts, materials, or labor so long as the motorhome has been used exclusively for recreational

purposes and maintained as recommended in the Operator’s Manual.” (Doc. No. 26-1).




                                                 1
        To obtain repairs under the limited warranty, the owner was instructed to present his or her

RV to “an authorized Winnebago service facility during normal business hours and provide a

written list of items to be inspected or repaired to the service facility and Winnebago.” (Doc. No.

26-1). In the event the owner “feel[s] the repairs made by and authorized service center fail or are

otherwise inadequate, [the owner] must contact Winnebago Owner Relations in writing and advise

them of the failure or inadequacy, including a list of the defects, and provide Winnebago an

opportunity to repair the motorhome prior to claiming a breach of this warranty.” (Id.) (emphasis

in original).

        The limited warranty also contains a provision limiting the remedies an owner may seek,

providing: “Your sole and exclusive remedy in a proceeding for breach of this [limited warranty]

is money damages in an amount equal to the reasonable cost for material and labor necessary to

repair or replace parts that should have been done under the [limited warranty] but were not.”

(Doc. No. 26-1). Similarly, the limited warranty restricts the remedies and owner may seek for

breach of any implied warranty to “money damages in an amount equal to the reasonable cost for

material and labor necessary to correct the defect or defects upon which the finding of breach of

implied warranty is based.” (Id.).

        Plaintiffs allege they first experienced problems with the RV – specifically its leveling jack

system – prior to purchasing it during a test drive in January 2016, and then again during a walk

through on February 5, 2016. (Doc. No. 35). Plaintiffs state they took delivery of the RV on

February 6, 2016, after being assured by Camping World that the leveling jack system was fixed.

(Id.). However, Plaintiffs contend that after purchasing the RV, they discovered it had a number

of other malfunctions, defects, and problems, and that Defendant failed to remedy these issues

timely and properly. (Doc. No. 1). Specifically, Plaintiffs took the RV to Camping World on



                                                  2
February 26, 2016 for repairs to the leveling jacks, screen door latch, entry door lock, toilet sprayer,

side drawer, map light, and LCI steps. (Doc. No. 36). The RV remained at Camping World for

approximately three weeks until the repairs were completed. (Id.). During subsequent RV trips to

California and Kentucky, Plaintiffs discovered additional problems that needed repairing: the vinyl

flooring, the radio mount, and the shower pan. (Id.). Plaintiffs presented the RV to Camping World

for repairs in late July 2016, took the RV home, and returned in mid-September 2016 to have the

repairs completed. (Id.).

       After the September repairs were done, Plaintiffs took their RV on another trip. (Doc. No.

36). Upon their return, Plaintiffs went to Camping World for further repairs to the leveling jack,

inverter, screen door latch, LED lights, refrigerator unit, air mattress, upper bunk, and issues with

the vinyl flooring repair. (Id.). The RV remained in Camping World’s possession from late October

2016 until January 2017 for warranty-related repairs. (Id.).

       During this time, Plaintiffs contacted Defendant by email through an online link or portal

on Defendant’s website on October 17, 2016, and December 16, 2016. (Doc. No. 26-3). On

October 17, 2016, Plaintiffs expressed dissatisfaction with their RV, including a list of some of the

defects they had encountered. (Id.). Plaintiffs explained they had completed multiple survey cards

expressing their dissatisfaction with the RV and its repairs, but had not been contacted by anyone

who worked for Defendant. (Id.). Two days later, one of Defendant’s employees – identified as

Service Advisor Angela Gerdes – responded to Plaintiffs’ email, apologizing for the difficulties

Plaintiffs had encountered with their RV. (Id.). Ms. Gerdes notified Plaintiffs their warranty history

listed only one claim for four issues, and stated she was “not sure if Camping World has handled

the items internally, or just not submitted the proper paperwork.” (Id.). Ms. Gerdes recommended

Plaintiffs make a list of any unresolved issues and set up an appointment with their dealer. (Id.).



                                                   3
        On December 16, 2016, Plaintiffs again expressed dissatisfaction with their RV, including

the length of time Camping World took on the repairs and Defendant’s failure to communicate

timely with Camping World about the repairs. (Doc. No. 26-4). Plaintiffs provided Defendant a

list of repairs that needed to be done. (Id.). Ms. Gerdes responded to the email three days later

stating, “I have reviewed your file to try and get a grasp on what may have caused the delays.

Camping World has only contacted us regarding the flooring.” (Id.). Ms. Gerdes further stated that

the delays appeared to be the fault of Camping World, and that she would let Plaintiffs know if

she heard anything from Camping World. (Id.).

        Finally, Plaintiffs allege their attorney sent written notice to Defendant on January 31,

2017, regarding the RV’s many defects and failed repair attempts. (Doc. No. 36). Plaintiffs contend

Defendant failed to respond to this letter before Plaintiffs initiated this action in April 2017. (Id.).

                                II.     STANDARD OF REVIEW

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The party bringing the summary judgment motion has the initial burden of informing the

Court of the basis for its motion and identifying portions of the record that demonstrate the absence

of a genuine dispute over material facts. Rodgers v. Banks, 344 F.3d 587, 595 (6th Cir. 2003). The

moving party may satisfy this burden by presenting affirmative evidence that negates an element

of the non-moving party's claim or by demonstrating an absence of evidence to support the

nonmoving party's case. Id.

        In evaluating a motion for summary judgment, the court views the facts in the light most

favorable for the nonmoving party, and draws all reasonable inferences in favor of the nonmoving

party. Bible Believers v. Wayne Cty., Mich., 805 F.3d 228, 242 (6th Cir. 2015); Wexler v. White’s



                                                   4
Fine Furniture, Inc., 317 F.3d 564, 570 (6th Cir. 2003). The Court does not weigh the evidence,

judge the credibility of witnesses, or determine the truth of the matter. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249 (1986). Rather, the Court determines whether sufficient evidence has been

presented to make the issue of material fact a proper jury question. Id. The mere scintilla of

evidence in support of the nonmoving party’s position is insufficient to survive summary

judgment; instead, there must be evidence of which the jury could reasonably find for the

nonmoving party. Rodgers v. Banks, 344 F.3d 587, 595 (6th Cir. 2003).

                                       III.    ANALYSIS

       A.         Magnuson-Moss Warranty Act

       The Magnuson-Moss Warranty Act, 15 U.S.C. § 2310(d)(1), creates a private right of

action for any “consumer who is damaged by the failure of a supplier, warrantor, or service

contractor to comply with any obligation under [the statute], or under a written warranty, implied

warranty, or service contract.” The Act, however, “does not provide an independent cause of action

for state law claims, only additional damages for breaches of warranty under state law.” Bearden

v. Honeywell Intern. Inc., 720 F. Supp. 2d 932, 938 (M.D. Tenn. 2010) (quoting Fedrick v.

Mercedes-Benz USA, LLC, 366 F. Supp. 2d 1190, 1200 n.14 (N.D. Ga. 2005)). Thus, to recover

under the Magnuson-Moss Act, Plaintiffs must assert a viable state-law warranty claim. Id.;

Temple v. Fleetwood Enterprises, Inc., 133 Fed. Appx. 254, 268 (6th Cir. 2005) (“Ultimately, the

applicability of the Magnuson-Moss Act is directly dependent upon a sustainable claim for breach

of warranty.”).

       The parties agree Tennessee state law governs Plaintiffs’ express and implied warranty

claims. Plaintiffs contend Defendant breached an express limited warranty by failing to adequately




                                                 5
repair the RV’s defects. Plaintiffs also contend that Defendant breached the implied warranty of

merchantability and the implied warranty of fitness for a particular purpose.

         B.     Breach of the Limited Warranty Claim

         Plaintiffs’ breach of warranty claim includes three elements: (1) that the goods are subject

to a warranty and are nonconforming; (2) that the seller was given a reasonable opportunity to cure

the defects; and (3) that the seller failed to repair the defects within a reasonable time or within a

reasonable number of attempts. Temple v. Fleetwood Enterprises, Inc., 133 Fed. Appx. 254 (6th

Cir. 2005); Hatley v. Crossville Bnrv Sales, LLC, 2015 WL 12547618, at *4 (E.D. Tenn. Nov. 20,

2015).

         In its motion for summary judgment, Defendant asserts it is not liable for any breach of the

limited warranty because Plaintiffs failed to properly notify Defendant about the RV’s defects and

failed to give Defendant a reasonable opportunity to cure the defects.1 Specifically, Defendant

argues the limited warranty instructs Plaintiffs to contact its “Owner Relations” department in

writing with a list of defects if Plaintiffs “feel the repairs made by an authorized service center fail

or are otherwise inadequate,” and must “provide Winnebago an opportunity to repair the

motorhome prior to claiming a breach of this warranty.” Defendant acknowledges Plaintiffs sent

at least two emails to Defendant documenting their complaints of multiple defects to their RV, but

argues that these emails were not sent properly to the “Owner Relations” department. Instead the

emails were received by another department, the Winnebago Industries Services Administration.

Defendant argues that because the proper Winnebago department was never notified of Plaintiffs’

warranty related complaints, Defendant was not provided an opportunity to repair the RV.

                                                                     
1
 In addition to arguing about whether there was a breach of the limited warranty, the parties make a separate
argument in their briefing about whether a breach of contract claim exists against Defendant for violating
the limited warranty. The Court considers the breach of contract claim duplicative to the breach of limited
warranty claim, and thus, only addresses the breach of limited warranty claim.

                                                     6
        In response, Plaintiffs argue they substantially complied with the limited warranty’s

notification procedures by emailing Defendant on two separate occasions regarding the RV’s

defects and Camping World’s failure to repair the defects timely.2 Plaintiffs contend that regardless

of which department a communication from a dealer or owner is sent to, Defendant admits all

communications regarding an RV – including its owner and dealer – are stored in one place.

Plaintiffs further argue that despite their email notifications and the pre-suit letter their attorney

sent, Defendant never instructed Plaintiffs to contact another department with their complaints or

requested an opportunity to repair the RV at their corporate facilities in Forest City, Iowa.

        Viewing the evidence in the light most favorable to Plaintiffs, the Court finds there is a

genuine issue of material fact as to whether Plaintiffs complied with the limited warranty’s

notification procedures so as to notify Defendant about the RV’s defects and give it a reasonable

opportunity to cure the defects. Although Plaintiffs did not contact Defendant’s “Owner Relations”

department, they emailed Defendant a list of their complaints and corresponded with one of its

“Service Advisor” employees on at least two occasions. This employee made clear Defendant had

access to Plaintiffs’ “file,” was aware of Plaintiffs’ repair attempts with Camping World, and

would let Plaintiffs know if she heard anything from Camping World. At no point did Defendant’s

employee suggest Plaintiffs contact another department with their complaints or deliver their RV

to another authorized service center or Defendant’s corporate facilities for repairs.




                                                                    
2
  Where a party has substantially performed or complied with the contract, ordinarily that party will not
have liability for breach. 22 Tenn. Prac. Contract Law and Practice § 11:11. Substantial performance occurs
where there has been no willful departure from the terms and no violation of an essential point. Id.; Thayer
v. Wright Co., 362 S.W.2d 805 (Tenn. Ct. App. 1961) (law does not require perfection but only substantial
compliance, without material variance from specifications).



                                                     7
       Accordingly, Defendant’s motion for summary judgment on Plaintiffs’ breach of limited

warranty claim is DENIED. And because there are genuine issues of material fact that preclude

summary judgment on Plaintiffs’ breach of limited warranty claim, Plaintiffs’ Magnuson-Moss

Act claim on this ground also survives summary judgment.

       C.      Breach of Implied Warranty of Merchantability

       In Tennessee, “a warranty that goods shall be merchantable is implied in a contract for their

sale if the seller is a merchant with respect to goods of that kind.” Tenn. Code Ann. §47-2-314.

Goods are only “merchantable” when they are “fit for the ordinary purposes for which such goods

are used.” Gentry v. Hershey Co., 687 F. Supp. 2d 711, 722 (M.D. Tenn. 2010). To recover under

this warranty, “the purchaser must show that the goods did not measure up to the requirements of

the warranty at the time they were delivered.” Autozone, Inc. v. Glidden Co., 737 F. Supp. 2d 936,

949 (W.D. Tenn. 2010).

       Defendant argues that Plaintiff’s implied warranty of merchantability claim fails because

no defect existed in the RV at the time it was delivered. In response, Plaintiffs argue there were

defects in the leveling jack system during their January 2016 test drive, and then again during their

walk through on February 5, 2016. Plaintiffs contend they took possession of the RV on February

6, 2016, after being assured that the leveling jack system was fixed. However, when Plaintiffs

attempted to operate the leveling jack system 1-2 weeks later, it would not work and an error light

illuminated. Plaintiffs allege that when the error light illuminates, the RV should not be driven,

and instead should be returned to an authorized dealer for service.

       The Court finds genuine issues of material fact exist as to whether Defendant breached its

implied warranty of merchantability when it delivered the RV with the alleged leveling jack defects

Plaintiff complains of. Accordingly, Defendant’s motion for summary judgment on this ground is



                                                 8
DENIED. And because there are genuine issues of material fact that preclude summary judgment

on Plaintiffs’ breach of implied warranty of merchantability claim, Plaintiffs’ Magnuson-Moss

Act claim on this ground also survives summary judgment.

       D.      Breach of the Implied Warranty of Fitness for a Particular Purpose

       Tennessee law provides that “[w]here the seller at the time of contracting has reason to

know any particular purpose for which the goods are required and that the buyer is relying on the

seller’s skill or judgment to select or furnish suitable goods, there is . . . an implied warranty that

the goods shall be fit for such purpose.” Tenn. Code Ann. § 47-2-315. “A ‘particular purpose’

differs from the ordinary purpose for which the goods are used in that it envisages a specific use

by the buyer which is peculiar to the nature of his business. . . .” Tenn. Code Ann. § 47-2-315

(Official Comment 2).

       Defendant argues that because it did not directly sell the RV to Plaintiffs, it could not have

known of a particular purpose Plaintiffs intended to use the RV for, aside from its typical use as a

recreational vehicle. Further, Defendant argues Plaintiffs testified they wished to use the RV for

the purpose of traveling long distances, camping, and sleeping multiple people, which is not any

sort of “particular purpose” for a recreational vehicle. In response, Plaintiffs argue that traveling

long distances, camping, and sleeping multiple people were the “specific recreational purposes”

they sought in purchasing the RV, and that Winnebago was aware of these purposes.

       Even viewing the evidence in the light most favorable to Plaintiffs, the Court finds the

evidence does not support Plaintiffs’ allegation that they purchased the RV for a “particular

purpose.” Plaintiffs allege they intended to use their RV to travel long distances, camp, and sleep

multiple people. Such use is by no means “particular” or “peculiar” to an RV. Accordingly,

Defendant’s motion for summary judgment on this ground is GRANTED.



                                                  9
       E.      Remedies under the Limited Warranty and Implied Warranty of
               Merchantability

       Defendant argues that even if Plaintiffs’ limited warranty or implied warranty claims

survive summary judgment, their damages must be limited to the remedies set forth in the plain

language of the limited warranty. The limited warranty reads: “Your sole and exclusive remedy in

a proceeding for breach of this [limited warranty] is money damages in an amount equal to the

reasonable cost for material and labor necessary to repair or replace parts that should have been

done under [the limited warranty], but were not.” (Doc. No. 26-1). The limited warranty also

restricts the damages recoverable for breach of an implied warranty to “money damages in an

amount equal to the reasonable cost for material and labor necessary to correct the defect or defects

upon which the finding of breach of implied warranty is based.” (Id.).

       In response, Plaintiffs argue that the limited warranty’s provision restricting the remedies

Plaintiffs may seek is unenforceable because: 1) the warranty failed of its essential purpose; 2)

there was no meeting of the minds and the “limitation of remedy” clause is unconscionable; and

3) the clause fails to provide Plaintiffs with a “fair quantum of damages.”

       Tenn. Code Ann. § 47-2-719(1) allows parties to contractually limit the remedies available

to a buyer. Baptist Memorial Hosp. v. Argo Const. Corp., 308 S.W.3d 337, 345 (Tenn. Ct. App.

2009). But in the event a limited remedy fails of its essential purpose, the buyer may take advantage

of other remedies available under the UCC. Id. Generally, a limited warranty fails of its essential

purpose when the warrantor is unable or unwilling to repair or replace in a reasonable amount of

time. Trinity Industries, Inc. v. McKinnon Bridge Co., Inc., 77 S.W.3d 159, 170 (Tenn. Ct. App.

2001) (abrogated on other grounds).

       Plaintiffs argue the limited warranty failed of its essential purpose because the RV’s defects

were not repaired within a reasonable amount of time. Plaintiffs argue their RV was in the shop


                                                 10
three separate times for repairs for a total of 140 days, and that their expert witness Dennis Bailey

contends the RV’s defects were not repaired within a reasonable amount of time. In response,

Defendant argues it never had an opportunity to repair or replace the RV’s defects because

Plaintiffs never presented the RV to “another service center” or to Defendant’s service center in

Forest City, Iowa.3

        Viewing the evidence in the light most favorable to Plaintiffs, the Court finds genuine

issues of material fact exist as to whether the limited warranty fails of its essential purpose so as

to prevent Defendant from limiting Plaintiffs’ remedies to the cost to repair or replace the RV. For

the same reason the Court cannot grant Defendant’s motion for summary judgment on breach of

the limited warranty, there are genuine issues of material fact regarding whether Defendant had an

opportunity to repair the RV but failed to do so. These questions are better suited for a jury to

answer. Accordingly, Defendant’s motion for summary judgment regarding the limitation of

available remedies for breach of the limited warranty or the implied warranty of merchantability

is DENIED.4

        It is so ORDERED.

                                                              ____________________________________
                                                              WILLIAM L. CAMPBELL, JR.
                                                              UNITED STATES DISTRICT JUDGE
         
 
                                                                     
3
  Defendant relies on Platt v. Winnebago Industries, Inc., (U.S. Dist. Colo. Sept. 14, 2018) (Doc. No. 38-
1) to argue that Plaintiff’s failure to follow the notification procedures in the limited warranty bars their
argument that the warranty failed of its essential purpose because Defendant never had an opportunity to
repair the RV. Platt, however, is distinguishable from the current case. In Platt, Winnebago made multiple
offers to repair the RV at issue, instructed the plaintiffs to deliver it to the corporate facilities, and scheduled
an appointment date. The plaintiffs then cancelled their appointment before Winnebago had an opportunity
to attempt to fix the RV.
4
  Because the Court denies Defendant’s motion for summary judgment on this ground, the Court need not
address Plaintiff’s additional arguments that there was no meeting of the minds and the “limitation of
remedy” clause is unconscionable, and that the limitation of remedy clause fails to provide Plaintiffs with
a “fair quantum of damages.”

                                                        11
